Citation Nr: 0921385	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left neck mass, 
also claimed as dendritic cell sarcoma, to include on the 
basis of exposure to herbicides.

2.  Entitlement to service connect for several masses of 
sarcoma, to include on the basis of exposure to herbicides.

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.


REMAND

On his August 2007 VA Form 9 appeal, the Veteran indicated 
that he wanted a hearing before the Board at the local RO.  
There is no indication from the record that this hearing has 
been scheduled or that the Veteran's request was withdrawn.
Since such hearings are scheduled by the RO, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. for the following action:

The Veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

							(CONTINUED ON NEXT PAGE)


No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




